
	

113 S1234 IS: Fracturing Regulations are Effective in State Hands Act
U.S. Senate
2013-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1234
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2013
			Mr. Inhofe (for himself,
			 Mr. Vitter, Mr.
			 Portman, Mr. Roberts,
			 Mr. Sessions, Mr. Paul, Mr.
			 Coburn, Mr. Crapo,
			 Mr. Risch, Mr.
			 Scott, Mr. Cruz,
			 Mr. Hatch, Mr.
			 Johnson of Wisconsin, Mr.
			 Wicker, Mr. Lee,
			 Mr. Boozman, Mr. Hoeven, and Mr.
			 Cornyn) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To clarify that a State has the sole authority to
		  regulate hydraulic fracturing on Federal land within the boundaries of the
		  State.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fracturing Regulations are
			 Effective in State Hands Act.
		2.FindingsCongress finds that—
			(1)hydraulic
			 fracturing is a commercially viable practice that has been used in the United
			 States for more than 60 years in more than 1,000,000 wells;
			(2)the Ground Water
			 Protection Council, a national association of State water regulators that is
			 considered to be a leading groundwater protection organization in the United
			 States, released a report entitled State Oil and Natural Gas Regulations
			 Designed to Protect Water Resources and dated May 2009 finding that the
			 current State regulation of oil and gas activities is environmentally
			 proactive and preventive;
			(3)that report also
			 concluded that [a]ll oil and gas producing States have regulations which
			 are designed to provide protection for water resources;
			(4)a 2004 study by
			 the Environmental Protection Agency, entitled Evaluation of Impacts to
			 Underground Sources of Drinking Water by Hydraulic Fracturing of Coalbed
			 Methane Reservoirs, found no evidence of drinking water wells
			 contaminated by fracture fluid from the fracked formation;
			(5)a 2009 report by
			 the Ground Water Protection Council, entitled State Oil and Natural Gas
			 Regulations Designed to Protect Water Resources, found a lack of
			 evidence that hydraulic fracturing conducted in both deep and shallow
			 formations presents a risk of endangerment to ground water;
			(6)a January 2009
			 resolution by the Interstate Oil and Gas Compact Commission stated The
			 states, who regulate production, have comprehensive laws and regulations to
			 ensure operations are safe and to protect drinking water. States have found no
			 verified cases of groundwater contamination associated with hydraulic
			 fracturing.;
			(7)on May 24, 2011,
			 before the Oversight and Government Reform Committee of the House of
			 Representatives, Lisa Jackson, the Administrator of the Environmental
			 Protection Agency, testified that she was not aware of any proven case
			 where the fracking process itself has affected water;
			(8)in 2011, Bureau
			 of Land Management Director Bob Abbey stated, We have not seen evidence
			 of any adverse effect as a result of the use of the chemicals that are part of
			 that fracking technology.;
			(9)(A)activities relating to
			 hydraulic fracturing (such as surface discharges, wastewater disposal, and air
			 emissions) are already regulated at the Federal level under a variety of
			 environmental statutes, including portions of—
					(i)the Federal Water Pollution Control
			 Act (33 U.S.C. 1251 et seq.);
					(ii)the Safe Drinking Water Act (42
			 U.S.C. 300f et seq.); and
					(iii)the Clean Air Act (42 U.S.C. 7401
			 et seq.); but
					(B)Congress has continually elected not
			 to include the hydraulic fracturing process in the underground injection
			 control program under the Safe Drinking Water Act (42 U.S.C. 300f et
			 seq.);
				(10)in 2011, the
			 Secretary of the Interior announced the intention to promulgate new Federal
			 regulations governing hydraulic fracturing on Federal land; and
			(11)a February 2012
			 study by the Energy Institute at the University of Texas at Austin, entitled
			 Fact-Based Regulation for Environmental Protection in Shale Gas
			 Development, found that [n]o evidence of chemicals from hydraulic
			 fracturing fluid has been found in aquifers as a result of fracturing
			 operations.
			3.Definition of
			 Federal landIn this Act, the
			 term Federal land means—
			(1)public lands (as
			 defined in section 103 of the Federal Land Policy and Management Act of 1976
			 (43 U.S.C. 1702));
			(2)National Forest
			 System land;
			(3)land under the
			 jurisdiction of the Bureau of Reclamation; and
			(4)land under the
			 jurisdiction of the Corps of Engineers.
			4.State
			 authority
			(a)In
			 generalA State shall have the sole authority to promulgate or
			 enforce any regulation, guidance, or permit requirement regarding the treatment
			 of a well by the application of fluids under pressure to which propping agents
			 may be added for the expressly designed purpose of initiating or propagating
			 fractures in a target geologic formation in order to enhance production of oil,
			 natural gas, or geothermal production activities on or under any land within
			 the boundaries of the State.
			(b)Federal
			 landThe treatment of a well by the application of fluids under
			 pressure to which propping agents may be added for the expressly designed
			 purpose of initiating or propagating fractures in a target geologic formation
			 in order to enhance production of oil, natural gas, or geothermal production
			 activities on Federal land shall be subject to the law of the State in which
			 the land is located.
			
